El Juez Asociado Sr. Wíole,
emitió la opinión del tribunal.
Los demandantes, después de presentar prueba de un título inscrito, llamaron a declarar a tres testigos, que dijeron que conocían la finca de cincuenta cuerdas en Toa Baja que aquí se trata de reivindicar, y dos de ellos declararon que el demandado estaba en posesión de la misma. El ter-cero habló por referencia. El demandado declaró negando que conociera a los demandantes, probó tener el título a las 411 cuerdas en Toa Baja y dijo que él no era dueño de ninguna otra finca en Toa Baja. Hubo cierta prueba vaga en refutación que no necesita ninguna consideración particular.
Con esta y otras pruebas ante sí, la Corte de Dis-trito de San Juan dictó sentencia a favor del demandado, declarando probado que los demandantes no habían identi-ficado la finca ni probado tener un título suficiente que per-mitiera al márshal incautarse de dicha propiedad y tam-bién declaró probado sustancialmente que el demandado ha-bía acreditado una posesión adquisitiva de toda la propie-dad suponiendo que él estaba en posesión de cualquiera pro-piedad reclamada por los demandantes.
Los apelantes dicen que la teoría de la corte fué exclusi-vamente que el demandado había probado tener un título a ciertas 411 cuerdas de terreno y que los reclamantes no sostienen que su propiedad radique dentro del perímetro de dichas 411 cuerdas. La Corte de Distrito, sin embargo, creyó evidentemente la manifestación del demandado de que *315él no era dueño de ninguna otra propiedad en Toa Baja, y a falta de una demostración fuerte en sentido contrario no encontramos ninguna razón para dudar del hecho declarado probado. Los apelantes también dicen que el certificado del Tesorero demuestra que el demandado era dueño de 491 cuerdas en Toa Baja.. Aún suponiendo que el demandado poseía la diferencia de 80 cuerdas independientemente era el deber de los apelantes identificar su finca como compren-dida dentro de las 80 cuerdas.
Los demandantes aquí están reclamando cinco-séptimas partes de la finca en cuestión. Dos miembros de la misma familia establecieron una acción contra el demandado en la corte federal, la cual fué transigida por el demandado y obtuvo el título de los entonces demandantes. El trató de inscribir este título y fracasó. Los apelantes pretenden in-terpretar estos actos como tendentes a identificar la propie-dad que se trata de reivindicar. El demandado negó todo conocimiento respecto a donde está radicada la finca que de tal modo fué comprada y explicó ampliamente la transac-ción hecha en la corte federal como debida a la ausencia de. su abogado. Una persona puede transigir una reclama-ción pendiente y tal transacción solo raramente puede pro-bar que el demandante tenía una verdadera reclamación. - Un demandado puede transigir una reclamación sin admitir que dicha reclamación es justa.
De todos modos, lo que el demandado adquirió en esta transacción fueron las dos-séptimas partes de la porción de la misma finca de la que se dice eran dueños los demandan-tes. Los demandantes entonces estaban sin embargo obli-gados a identificar la finca en cuestión y probar que el de-mandado se encontraba en la posesión real de toda la finca. Por virtud de la adquisición de esta porción de dos-séptimas partes el demandado adquirió una posesión civil, pero no se demuestra que él está en posesión de las otras cinco-sépti-mas partes en sentido adverso a los demandantes. El ten-*316dría un claro dereelxo a las dos-séptimas partes compradas y los demandantes no tendrían ningún derecho a reivindicar diclias dos-séptimas partes.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro, y Aso-ciados Alclrey, Hutchison y Franco Soto.